DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in regard to the application filed on 07/30/2020. Claims 1-20 have been presented for examination. 
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Oath/Declaration
The Oath/Declaration filed on 05/11/2021 is accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 and 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 15 recite the limitation "… identifying a portion of the non-volatile memory components based on the trigger event" in line 10 of claim 8 and line 8 of claim 15.  There is insufficient antecedent basis for this limitation in the claims.
Allowable Subject Matter
After further search and thorough examination of the present application and in view of the prior art of record, claims 1-7 are found to be in condition for allowance.
Independent claim 1 is allowable because none of the cited references either singular or in combination teaches “…identifying a portion of the non-volatile memory components based on the trigger event; and allocating the data to the portion of the identified portion of the non- volatile memory components.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fritz Alphonse, whose telephone number is (571) 272-3813. The examiner can normally be 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-3824


 /Fritz Alphonse/
Primary Examiner, Art Unit 2112